EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATERELEASE Contact: Press:Frank D. Filipo Executive Vice President & Operating Officer (631) 208-2400 Investor:Brian K. Finneran Executive Vice President & Chief Financial Officer (631) 208-2400 4 West Second Street Riverhead, NY 11901 (631) 208-2400 (Voice) - (631) 727-3214 (FAX) invest@suffolkbancorp.com SUFFOLK BANCORP REPORTS RESULTS FOR THE THIRD QUARTER OF 2012 September 2012 non-performing assets decline by 64% versus second quarter 2012 Tangible common equity ratio increases to 9.75% after completion of capital raise Demand deposits increase by 10% versus third quarter 2011 Average cost of funds declines to 0.26% in third quarter 2012 Quarterly net interest margin remains strong at 4.09%. Riverhead, New York, October 31, 2012 — Suffolk Bancorp (the “Company”) (NASDAQ - SUBK), parent company of Suffolk County National Bank (the “Bank”), today reported a net loss for the third quarter of 2012 of $9.2 million, or ($0.94) per diluted common share, compared to net income of $3.1 million, or $0.32 per diluted common share, a year ago. For the nine-month period ended September 30, 2012, the Company recorded a net loss of $3.8 million, or ($0.39) per diluted common share, compared with a net loss of $1.2 million, or ($0.13) per diluted common share, in the September 2011 year-to-date period. The decline in third quarter 2012 earnings was principally due to the impact of an $11.1 million increase in the provision for loan losses resulting from the Company’s successful execution of a previously announced bulk sale of non-performing loans in September 2012.The Company sold $51 million of loans at an aggregate price of 61% of book value resulting in a $19.6 million charge to the allowance for loan losses.Also contributing to the third quarter loss was an increase in total operating expenses of $3.0 million, largely the result of $2.5 million in non-recurring costs, and a reduction in net interest income of $2.9 million (16.7%).Partially offsetting these factors was a 6.7% improvement in non-interest income in third quarter 2012. The reduction in net interest income resulted from a lower level of average interest-earning assets, primarily loans, coupled with a narrowing of the net interest margin in 2012 versus the comparable 2011 period.The decrease in the net interest margin was due to the continued low level of interest rates; a shift in the Company’s balance sheet mix from loans (average loans down 20.4% versus third quarter 2011) into lower-yielding overnight interest-bearing deposits which represented 21% of average interest-earning assets in third quarter 2012 versus 10% in third quarter 2011, due principally to ongoing loan workout activity; and the elevated level of non-accrual loans present throughout 2012. Total operating expenses increased by $3.0 million in the third quarter of 2012 to $17.9 million versus the comparable 2011 period.The primary reasons for this increase were higher levels of employee compensation and benefits expense (up $1.3 million or 16.5%), other real estate owned (“OREO”) expense (up $599 thousand) and other operating expenses (up $1.3 million or 48.2%).The increase in employee compensation costs resulted from growth in staff in critical areas of the Company to position it for future growth. Higher pension and medical expenses also contributed to this increase. OREO expense increased primarily as the result of a $600 thousand write-down of a commercial property in 2012.The Company is in contract to sell this property at its current carrying value. Other operating expenses increased principally due to $1.9 million in one-time fees, past due real estate taxes and other expenses associated with non-performing loans sold in the third quarter of 2012. Partially offsetting these increases were reductions in outside services expense and FDIC assessment costs in 2012. Non-interest income grew by $162 thousand versus 2011 due to improvements in deposit service charges, fiduciary fees and gains on the sale of residential mortgage loans.Partially offsetting these improvements were losses of $162 thousand incurred on the sale of two private label collateralized mortgage obligation (“CMO”) securities in 2012 as part of management’s efforts to reduce overall balance sheet risk.These securities had previously been written down by $1.1 million in the fourth quarter of 2011 due to other than temporary impairment evident at that time. The Company owns no other private label CMOs. Commenting on the third quarter results, President and CEO Howard C. Bluver stated, “I am pleased that we were able to successfully execute the final steps needed to clean up the Company’s legacy credit issues. With completion of the previously announced $51 million bulk loan sale and $25 million capital raise, we have strengthened our overall financial position, substantially increased our capital levels and put ourselves in the position to start managing the Bank with a forward focus. The one-time, non-recurring charges recognized in the third quarter, as detailed in today’s release, are the necessary by-product of a deliberate strategy that allowed us to complete an aggressive balance sheet clean up in less than one year. PRESS RELEASE October 31, 2012 Page 2 of 9 Our management team has also been working hard to put the people, systems and processes in place to position the Company for future growth. As we diversify our lending focus into a more balanced mix of products and begin moving west from the eastern end of Long Island, we believethere aremany opportunities for us in attractive markets. By gradually redeploying our current cash position of approximately $375 million into higher-yielding, high quality loans and other interest-earning assets, and focusing our efforts on expense reductions going forward, we believewecan achieve improved financial resultsin future periods. We continue to have one of the most attractive, high performing deposit franchises in the community banking space, with over 80% of our total deposits in low cost, stable core deposit products. During the third quarter, 42% of our average deposits were held in demand deposit accounts, resulting in a total cost of funds of 26 basis points. As our focus turns toward the future, we believe our superior deposit franchise gives us a competitive advantage that we intend to leverage for the benefit of all our stakeholders.” Performance Highlights · Asset Quality – Total non-accrual loans, excluding loans categorized as held-for-sale, decreased to $14 million or 1.87% of loans outstanding at September 30, 2012 versus $81 million or 8.33% of loans outstanding at December 31, 2011 and $92 million or 9.09% of loans outstanding at September 30, 2011. Total accruing loans delinquent 30 days or more amounted to 2.06% of loans outstanding at September 30, 2012 versus 3.56% of loans outstanding at December 31, 2011 and 2.32% of loans outstanding at September 30, 2011. Net loan charge-offs of $20.2 million, including $19.6 million related to loanstransferred to held-for-sale and then sold during the quarter, were recorded in the third quarter of 2012 versus $8.4 million in the second quarter of 2012 and $7.1 million in the third quarter of 2011.The allowance for loan losses totaled $21.0 million at September 30, 2012, $40.0 million at December 31, 2011 and $43.7 million at September 30, 2011, representing 2.74%, 4.12% and 4.31% of total loans, respectively, at such dates. The allowance for loan losses as a percentage of non-accrual loans, excluding non-accrual loans categorized as held-for-sale, was 146%, 49% and 47% at September 30, 2012, December 31, 2011 and September 30, 2011, respectively.The Company held OREO of $1.6 million at September 30, 2012 and $1.8 million at December 31, 2011 and September 30, 2011. · Capital – The Company’s Tier I Leverage ratio was 9.74% at September 30, 2012 versus 8.85% at December 31, 2011 and 8.57% at September 30, 2011.The Company’s Total Risk-Based Capital ratio was 18.17% at September 30, 2012 versus 14.26% at December 31, 2011 and 13.88% at September 30, 2011. The Company’s Tangible Common Equity ratio (non-GAAP financial measure) was 9.75% at September 30, 2012 versus 9.05% at December 31, 2011 and 9.06% at September 30, 2011. The Company completed a successful $25 million private placement of its common stock with several institutional investors and certain of the Company’s directors and officers in September 2012. The institutional investors purchased 1,783,000 shares of common stock at a price of $13.50 per share. Certain of the Company’s directors and officers purchased approximately $930,000 of stock at $16.44 per share. · Core Deposits – Core deposits, consisting of demand, N.O.W., savings and money market accounts, totaled $1.1 billion at September 30, 2012, December 31, 2011 and September 30, 2011. Core deposits represented 82%, 81% and 80% of total deposits at September 30, 2012, December 31, 2011 and September 30, 2011, respectively. Demand deposits increased by 9.2% to $574 million at September 30, 2012 versus $525 million at December 31, 2011 and by 10.5% from $520 million at September 30, 2011. Demand deposits represented 42% of total deposits at September 30, 2012, 40% at December 31, 2011 and 38% at September 30, 2011. · Loans – Loans outstanding at September 30, 2012 declined by 20.9% to $767 million when compared to December 31, 2011 and by 24.3% from September 30, 2011. · Net Interest Margin – Net interest margin was 4.09% in the third quarter of 2012 versus 4.39% in the second quarter of 2012 and 4.67% in the third quarter of 2011. · Performance Ratios – Return on average assets and return on average common stockholders’ equity were (2.34%) and (25.40%), respectively, for the third quarter of 2012 and 1.10% and 12.39%, respectively, for the second quarter of 2012.For the third quarter of 2011, return on average assets and return on average common stockholders’ equity were 0.77% and 8.96%, respectively. PRESS RELEASE October 31, 2012 Page 3 of 9 Suffolk Bancorp is a one-bank holding company engaged in the commercial banking business through the Suffolk County National Bank, a full service commercial bank headquartered in Riverhead, New York and Suffolk Bancorp’s wholly owned subsidiary. Organized in 1890, the Bank has 30 offices in Suffolk County, New York.For more information about the Bank and its products and services, please visit www.scnb.com. Non-GAAP Disclosure This press release includes a non-GAAP financial measure of the Company’s tangible common equity ratio. A non-GAAP financial measure is a numerical measure of historical or future financial performance, financial position or cash flows that excludes or includes amounts that are required to be disclosed in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles in the United States (GAAP). The Company believes that these non-GAAP financial measures provide both management and investors a more complete understanding of the underlying operational results and trends and the Company’s marketplace performance. The presentation of this additional information is not meant to be considered in isolation or as a substitute for the numbers prepared in accordance with GAAP. Safe Harbor Statement Pursuant to the Private Securities Litigation Reform Act of 1995 This press release includes statements which look to the future. These can include remarks about the Company, the banking industry, the economy in general, expectations of the business environment in which the Company operates, projections of future performance, and potential future credit experience. These remarks are based upon current management expectations, and may, therefore, involve risks and uncertainties that cannot be predicted or quantified and are beyond the Company’s control and are subject to a variety of uncertainties that could cause future results to vary materially from the Company’s historical performance, or from current expectations. These remarks may be identified by such forward-looking statements as “should,” “expect,” “believe,” “view,” “opportunity,” “allow,” “continues,” “reflects,” “typically,” “usually,” “anticipate,” or similar statements or variations of such terms. Factors that could affect the Company include particularly, but are not limited to: a failure by the Company to meet the deadlines under SEC rules for filing its periodic reports (or any permitted extension thereof); increased capital requirements mandated by the Company’s regulators; the Company’s ability to raise capital; changes in interest rates; increases or decreases in retail and commercial economic activity in the Company’s market area; variations in the ability and propensity of consumers and businesses to borrow, repay, or deposit money, or to use other banking and financial services; results of regulatory examinations; any failure by the Company to comply with our written agreement with the OCC (the “Agreement”) or the individual minimum capital ratios for the Bank established by the OCC; the cost of compliance with the Agreement; any failure by the Company to maintain effective internal controls over financial reporting; larger-than-expected losses from the sale of assets; potential litigation or regulatory action relating to the matters resulting in the Company’s failure to file on time its Quarterly Report on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011, and September 30, 2011 or resulting from the revisions to earnings previously announced on April 12, 2011 or the restatement of its financial statements for the quarterly period ended September 30, 2010 and year ended December 31, 2010; and the potential that net charge-offs are higher than expected or for further increases in our provision for loan losses. Further, it could take the Company longer than anticipated to implement its strategic plans to increase revenue and manage non-interest expense, or it may not be possible to implement those plans at all. Finally, new and unanticipated legislation, regulation, or accounting standards may require the Company to change its practices in ways that materially change the results of operations. We have no obligation to update any forward-looking statements to reflect events or circumstances after the date of this document. For more information, see the risk factors described in the Company’s Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. Financial Highlights Follow PRESS RELEASE October 31, 2012 Page 4 of 9 CONSOLIDATED STATEMENTS OF CONDITION (unaudited, dollars in thousands except for share and per share data) September 30, December 31, September 30, ASSETS Cash and cash equivalents Cash and non-interest bearing deposits due from banks $ $ $ Interest bearing deposits due from banks Federal funds sold - - Total cash and cash equivalents Federal Reserve Bank,Federal Home Loan Bank and other stock Investment securities: Available for sale, at fair value Held to maturity (fair value of $9,049, $10,161 and $10,390, respectively) Total investment securities Loans Allowance for loan losses Net loans Loans held-for-sale - - Premises and equipment, net Deferred taxes Income tax receivable Other real estate owned ("OREO") Accrued interest and loan fees receivable Prepaid FDIC assessment Goodwill and other intangibles Receivable - securities sales not settled - - Other assets TOTAL ASSETS $ $ $ LIABILITIES & STOCKHOLDERS' EQUITY Demand deposits $ $ $ Saving, N.O.W. & money market deposits Time certificates of $100,000 or more Other time deposits Total deposits Unfunded pension liability Capital leases Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock (par value $2.50; 15,000,000 shares authorized; 11,566,347, 9,726,814 and 9,726,814 shares outstanding at September 30, 2012, December 31, 2011 and September 30, 2011, respectively) Surplus Retained earnings Treasury stock at par (2,165,738, 4,005,270 and 4,005,270 shares at September 30, 2012, December 31, 2011 and September 30, 2011, respectively) Accumulated other comprehensive (loss) income, net of tax ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ $ PRESS RELEASE October 31, 2012 Page 5 of 9 CONSOLIDATED STATEMENTS OF INCOME (unaudited, dollars in thousands except for share and per share data) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME Loans and loan fees $ United States Treasury securities - 1 - 96 Obligations of states & political subdivisions Collateralized mortgage obligations Mortgage-backed securities 8 24 U.S. Government Agency obligations 30 44 34 Corporate bonds 72 - 88 - Federal funds sold & interest due from banks 79 Dividends 28 17 91 Total interest income INTEREST EXPENSE Saving, N.O.W. & money market deposits Time certificates of $100,000 or more Other time deposits Interest on borrowings - 1 - Total iterest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges, commissions & fees Fiduciary fees Net (loss) gain on sale of securities available for sale ) - ) Other operating income Total non-interest income OPERATING EXPENSES Employee compensation and benefits Net occupancy expense Equipment expense Outside services FDIC assessments OREO expense Prepayment fee on borrowing - - - Other operating expense Total operating expenses (Loss) income before income tax (benefit) expense ) ) ) Income tax (benefit) expense ) ) ) NET (LOSS) INCOME $ ) $ $ ) $ ) (LOSS) EARNINGS PER COMMON SHARE - BASIC $ ) $ $ ) $ ) (LOSS) EARNINGS PER COMMON SHARE - DILUTED $ ) $ $ ) $ ) PRESS RELEASE October 31, 2012 Page 6 of 9 STATISTICAL SUMMARY (unaudited, dollars in thousands except for share and per share data) Three Months Ended Nine Months Ended September 30, September 30, EARNINGS: (Loss) earnings per common share - diluted $ ) $ $ ) $ ) Cash dividends per common share - Net (loss) income ) ) ) Net interest income AVERAGE BALANCES: Total assets $ Loans Investment securities Interest-earning assets Demand deposits Total deposits Borrowings - 77 Stockholders' equity FINANCIAL PERFORMANCE RATIOS: Return on average assets %) % %) %) Return on average stockholders' equity %) % %) %) Average stockholders' equity/average assets % Average loans/average deposits % Net interest margin (FTE) % Operating efficiency ratio % CAPITAL RATIOS (1): Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tangible common equity ratio (2) % (1) At end of period. (2) The ratio of tangible common equity to tangible assets, or TCE ratio, is calculated by dividing total common stockholders’ equity by total assets, after reducing both amounts by intangible assets. The TCE ratio is not required by GAAP or by applicable bank regulatory requirements, but is a metric used by management to evaluate the adequacy of our capital levels. Since there is no authoritative requirement to calculate the TCE ratio, our TCE ratio is not necessarily comparable to similar capital measures disclosed or used by other companies in the financial services industry. Tangible common equity and tangible assets are non-GAAP financial measures and should be considered in addition to, not as a substitute for or superior to, financial measures determined in accordance with GAAP. With respect to the calculation of the actual unaudited TCE ratio as of September 30, 2012, reconciliations of tangible common equity to GAAP total common stockholders’ equity and tangible assets to GAAP total assets are set forth below: Total stockholders' equity $ Total assets $ Less: intangible assets ) Less: intangible assets ) Tangible common equity $ Tangible assets $ PRESS RELEASE October 31, 2012 Page 7 of 9 STATISTICAL SUMMARY (continued) (unaudited, dollars in thousands except for share and per share data) Three Months Ended Nine Months Ended September 30, September 30, ASSET QUALITY: Net charge-offs $ Net charge-offs/average loans (annualized) % At end of period: Non-accrual loans $ Non-accrual loans held-for-sale - - Loans 90 days past due and still accruing - OREO Total non-performing assets $ Allowance/non-accrual loans (3) % Allowance/total loans (3) % EQUITY: At end of period: Common shares outstanding Stockholders' equity $ Book value per common share Tangible common equity Tangible book value per common share Average for the period: Common shares outstanding LOAN DISTRIBUTION (3): At end of period: Commercial and industrial loans $ Commercial real estate mortgages Real estate - construction loans Residential mortgages (1st and 2nd liens) Home equity loans Consumer & other loans Total loans $ (3) Excluding loans held for sale. PRESS RELEASE October 31, 2012 Page 8 of 9 NET INTEREST INCOME ANALYSIS For the Three Months Ended September 30, 2012 and 2011 (dollars in thousands) Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets: Interest-earning assets: Investment securities (1) $ $ 4.68 % $ $ 4.61 % Federal Home Loan Bank and other stock 28 17 Federal funds sold and interest-bearing deposits 79 Loans Total interest-earning assets $ 4.33 % $ 4.99 % Non-interest-earning assets Total Assets $ $ Liabilities and Stockholders' Equity: Interest-bearing liabilities: Savings deposits $ $ 0.21 % $ $ 0.29 % Time deposits Total savings and time deposits Borrowings - - - 1 Total interest-bearing liabilities Demand deposits Other liabilities Total Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Net interest rate spread 3.89 % 4.43 % Net interest income/margin 4.09 % 4.67 % Less tax-equivalent basis adjustment ) ) Net interest income $ $ (1) Interest on securities includes the effects of tax-equivalent basis adjustments of $787 and $802 in 2012 and 2011, respectively. PRESS RELEASE October 31, 2012 Page 9 of 9 NET INTEREST INCOME ANALYSIS For the Nine Months Ended September 30, 2012 and 2011 (dollars in thousands) Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets: Interest-earning assets: Investment securities (1) $ $ 4.63 % $ $ 4.66 % Federal Home Loan Bank and other stock 91 Federal funds sold and interest-bearing deposits Loans Total interest-earning assets $ 4.50 % $ 5.28 % Non-interest-earning assets Total Assets $ $ Liabilities and Stockholders' Equity: Interest-bearing liabilities: Savings deposits $ $ 0.22 % $ $ 0.36 % Time deposits Total savings and time deposits Borrowings 77 - - Total interest-bearing liabilities Demand deposits Other liabilities Total Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Net interest rate spread 4.03 % 4.58 % Net interest income/margin 4.24 % 4.86 % Less tax-equivalent basis adjustment ) ) Net interest income $ $ (1) Interest on securities includes the effects of tax-equivalent basis adjustments of $2,374 and $2,774 in 2012 and 2011, respectively.
